This action was brought to recover the amount of a note for $586.87, dated June 27, 1914, and payable ninety days thereafter, executed by defendant to plaintiff. Its execution, delivery, and nonpayment are not denied, but defendant in his answer alleges that the note was given in part payment of the purchase price of a stock of goods in New York City, in which transaction the plaintiff falsely represented that he had purchased said stock of goods for the benefit of the defendant, paying therefor a certain sum, when in fact he had paid for it some one thousand five hundred dollars less than the sum represented. It is also alleged in the defendant's pleading that the note was without consideration.
Plaintiff, on the other hand, in his answer to the cross-complaint, denies that the note was without consideration, or that any fraud was practiced upon the defendant in the transaction concerning the purchase and sale of said stock of goods. He also avers that the note formed no part of that transaction, but was given as evidence of an indebtedness between the parties which sprang from an entirely different business dealing. *Page 513 
As to the issues in the case thus framed by the pleadings it is sufficient to say that while there is evidence in the record to support defendant's view of the case, on the other hand there is also evidence to sustain plaintiff's contention. This latter the trial court adopted. Being based upon conflicting evidence, this appellate court, under the rule well settled in this state, will not interfere with such court's finding and its appropriate judgment.
The judgment is affirmed.